NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted February 5, 2021*
                                Decided February 5, 2021

                                         Before

                         DIANE P. WOOD, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

                         AMY J. ST. EVE, Circuit Judge

No. 20-2393

UNITED STATES OF AMERICA,                    Appeal from the United States District
     Plaintiff-Appellee,                     Court for the Northern District of Indiana,
                                             Hammond Division.

      v.                                     No. 2:01 CR 98

TERRAUN PRICE,                               James T. Moody,
     Defendant-Appellant.                    Judge.

                                       ORDER

       Nearly two decades after he was convicted of cocaine-base (“crack”) offenses,
Terraun Price moved to reduce his sentence of 360 months’ imprisonment and 5 years’
supervised release to time served and 4 years’ supervised release under the First Step
Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222 (2018). Because the district
court did not abuse its broad discretion in granting Price’s request to reduce his term of




      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2393                                                                         Page 2

supervised release while denying his request to reduce his prison sentence,
see United States v. Sutton, 962 F.3d 979, 986 (7th Cir. 2020), we affirm.

        In 2003, a jury convicted Price of two counts: conspiracy to distribute 50 grams of
crack cocaine (the conspiracy count), 21 U.S.C. § 846, and use of a communication
facility to distribute controlled substances (the distribution count), 21 U.S.C. § 843(b).
The court sentenced Price to life in prison and 5 years’ supervised release for the
conspiracy count. See 21 U.S.C. § 841(b)(1)(A)(iii) (2002). For the distribution count, the
court sentenced him to a concurrent sentence of 48 months in prison and 1 year of
supervised release.

       Twelve years later, in 2015, the district court on its own initiative considered
whether Price was eligible for a sentence reduction on the conspiracy count based on
Amendment 782 to the sentencing guidelines. That Amendment retroactively reduced
the offense level for certain drug offenses by two levels. U.S.S.G. Supp. to App. C,
amend. 782 at 66 (2014). The court determined that he was eligible and that the updated
guidelines called for a sentence between 360 months and life. The court reduced Price’s
prison term to 360 months but declined to reduce his term of supervised release.

       After Congress passed the First Step Act in 2018, Price moved to reduce his
sentence further. The district court ruled that Price was eligible to seek relief because
this Act reduced the statutory penalties for the conspiracy count by applying the Fair
Sentencing Act of 2010 to that crime. § 404(b), 132 Stat. at 5222; United States v. Shaw,
957 F.3d 734, 735 (7th Cir. 2020). Under the reduction, this count became subject to a
statutory prison term of 5 to 40 years instead of 10 years to life and a supervised-release
term of at least 4 years instead of at least 5 years. Compare 21 U.S.C. § 841(b)(1)(B)(iii)
(2018), with 21 U.S.C. § 841(b)(1)(A)(iii) (2002).

       But the district court declined to exercise its discretion to reduce Price’s prison
sentence, reducing only the term of supervised release to 4 years. First, it noted that
Price’s guidelines range for the prison term remained unchanged since it last lowered
his sentence—360 months to life. Then, in balancing the factors of 18 U.S.C. § 3553(a)
(which it said it considered unchanged from the time of his conviction) and expressly
taking into account Price’s post-conviction behavior, the court explained why it left the
prison term unchanged: Price’s post-conviction behavior and pursuit of education,
though commendable, did not alter the seriousness of his crime—he supervised a large-
scale drug conspiracy as “a high-ranking member and close associate of . . . the
conspiracy’s head”—and the continuing need to deter like conduct.

      On appeal, Price first argues that the court procedurally erred by relying on its
assessment of the § 3553(a) factors from his original sentencing. When considering
No. 20-2393                                                                          Page 3

sentence reductions under the First Step Act, district courts may consider “updated
statutory benchmarks, current Guidelines, and post-sentencing conduct,” all of which
may produce a reassessment of the factors under 18 U.S.C. § 3553(a). United States v.
Hudson, 967 F.3d 605, 613 (7th Cir. 2020). Moreover, a court cannot deny a motion under
the First Step Act by simply citing its reasoning from the original sentencing.
United States v. Corner, 967 F.3d 662, 666 (7th Cir. 2020). But the court adhered to these
norms and did not just repeat itself from the original sentencing. The court considered
the new penalties, the current guidelines range, and Price’s laudatory post-conviction
behavior. In weighing this new information, the court permissibly ruled that, despite an
exemplary prison record, the § 3553(a) factors identified at sentencing (the public
danger of Price’s oversight of a large drug conspiracy and the need to deter it) still
applied and warranted keeping his prison term at the low end of the advisory range.

       Price responds that the court unreasonably relied on the seriousness of his
offense given the shift in how crack-cocaine offenses are viewed. Congress passed the
Fair Sentencing Act because many offenders—disproportionately African American—
received excessive punishment. Shaw, 957 F.3d at 737. But Price’s contention is wrong
for three reasons. First, the Sentencing Commission amended the guidelines four years
before Price’s 2015 sentence reduction so that they aligned with the changing views
embodied by the Fair Sentencing Act. U.S.S.G. App. C, Vol. III, amend. 750 at 392 (2011)
(making permanent Emergency Amendment 748); see United States v. Taylor, 778 F.3d
667, 669 (7th Cir. 2015). When the district court reduced Price’s sentence in 2015, Price
thus benefited from the very paradigm shift that he claims the court failed to consider
when he moved for another reduction over three years later. Second, his within-current-
guidelines sentence represents what is now deemed reasonable in light of the Fair
Sentencing Act. See Kimbrough v. United States, 552 U.S. 85, 109 (2007). Third, it is a
serious matter to play an important role in a conspiracy selling an illegal substance, as
Price did, and the evolving view towards crack-cocaine offenses does not change that.
See United States v. Weaver, 716 F.3d 439, 442 (7th Cir. 2013) (noting higher punishments
for leaders of conspiracies as compared to members recognize their greater culpability).

       Finally, Price insists that a remand is necessary so that the district court can
reconsider his motion in light of Hudson and Corner, which post-date the ruling on this
motion. In Hudson we held that district courts, when reducing sentences for convictions
covered by the First Step Act, may also reduce a sentence imposed for a non-covered
offense. Hudson, 967 F.3d at 611. Price observes that the district court here did not
consider whether it should reduce the sentence on his non-covered offense (the
distribution count), and under Corner a failure to exercise discretion is itself an abuse of
discretion. See Corner, 967 F.3d at 666. But unlike the situation in Hudson, reducing the
sentence for Price’s non-covered offense would have no bearing on his overall sentence,
No. 20-2393                                                                       Page 4

so any error was harmless. See United States v. Abbas, 560 F.3d 660, 667 (7th Cir. 2009).
The sentence on the distribution count runs concurrently with the longer term that Price
is serving on his conviction for the conspiracy count. Because his overall sentence is
controlled by the lengthier sentence for the conspiracy count, a remand would serve no
purpose. See id. Moreover, we also held in Corner that district courts must consider
modified statutory penalties before deciding whether to reduce a sentence or not under
the First Step Act. Corner, 967 F.3d at 666–67. The district court did so here, even
without having the benefit of the decision.

                                                                             AFFIRMED